DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 06/06/2022.  Claims 20-40 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11342843. Although the conflicting claim is not identical, they are not patentably distinct from each other because it is a simple word manipulation as claim is anticipated by different order.  

Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11342843. Although the conflicting claim is not identical, they are not patentably distinct from each other because it is a simple word manipulation as claim is anticipated by different order. 

Claim 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11342843. Although the conflicting claim is not identical, they are not patentably distinct from each other because it is a simple word manipulation as claim is anticipated by different order. 
 

Claim Objections
Claim 21 objected to because of the following informalities: claim recites two distinct common nodes, the claim should recite a first common node and a second, node.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 24, 28, 33-34, 37-38 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (20150244284)

Regarding claim 21. Fu teaches a multi-level converter [figure 8] comprising: a first blocking device [diode of Q1], a second blocking device [diode of Q2], a first switching element and a second switching element [Q1 and Q2 respectively] connected in series [claim does not recite connected in series to output terminal] between an output terminal [upper terminal of capacitor and resistor at output side] of the multi-level converter and ground; 
a flying capacitor [capacitor of Q21] connected between a common node [note between Q21 and Q22] of the first blocking device and the second blocking device, and a common node [note between diode of Q1 and diode of Q2] of the first switching element and the second switching element; 
an inductor connected to a common node [inductor of transformer connected to capacitor and resistor upper terminal at output side] of the second blocking device and the first switching element, and an input terminal [upper terminal PV1] of the multi-level converter; 
a first soft switching apparatus [802 paragraph 66] comprising a first auxiliary switch and a first transformer [Q3 and transformer respectively], wherein the first auxiliary switch and the first transformer are configured the first switching element is of zero voltage switching, and the first auxiliary switch is of zero current switching [¶9, second switch in Fu is Q2 and has zero voltage transition]; and a second soft switching apparatus [804 paragraph 66] comprising a second auxiliary switch and a second transformer [Q4 and transformer respectively], wherein the second auxiliary switch and the second transformer are configured the second switching element is of zero voltage switching, and the second auxiliary switch is of zero current switching [see paragraph 66 and paragraph nine].  

Regarding claim 22. Fu teaches the multi-level converter of claim 21, wherein: the first blocking device is a first diode; the second blocking device is a second diode; the first switching element is a first insulated gate bipolar transistor (IGBT) device; and the second switching element is a second IGBT [see figure 8 respectively shows all elements cited in this claim].  

Regarding claim 24. Fu teaches the multi-level converter of claim 21, wherein: the first soft switching apparatus comprises the first auxiliary switch, the first transformer and a first auxiliary diode [D5].  

Regarding claim 28. Fu teaches the multi-level converter of claim 21, wherein: the second soft switching apparatus comprises the second auxiliary switch, the second transformer and a second auxiliary diode [D8].  

Regarding claim 33. Fu teaches a soft switching apparatus [fig 8, it should be noted that couple is interpreted as connected between one or more intervening elements] comprising: 
a first soft switching network [802 paragraph 66] coupled to a first power switch [Q1], wherein the first soft switching network comprises a first auxiliary switch [Q3], a first transformer [transformer of 802], a first auxiliary diode and a first clamping diode [D5 and D6 respectively], and wherein the first transformer and the first auxiliary switch are configured such that the first power switch is of zero voltage switching, and the first auxiliary switch is of zero current switching [see paragraph 66 and paragraph 9]; 
and a second soft switching network [804 and paragraph 66] coupled to a second power switch [Q21], wherein the second soft switching network comprises a second auxiliary switch [Q4], a second transformer [transformer of 802], a second auxiliary diode and a second clamping diode [D7 and D8 respectively], and wherein the second transformer and the second auxiliary switch are configured such that the second power switch is of zero voltage switching, and the second auxiliary switch is of zero current switching [paragraph 66 and paragraph nine].  

Regarding claim 34. Fu teaches the soft switching apparatus of claim 33, wherein: a first diode, a second diode, the first power switch and the second power switch are connected in series between an output terminal of a multi-level converter and ground [using upper terminal of capacitor resistor at output side diodes of Q1 and Q2 are connected in series].  

Regarding method claims 37-38, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23 rejected under 35 U.S.C. 103 as being unpatentable over Fu fig 8 in view of Fu’s fig 9.
Regarding claim 23. Fu teaches the multi-level converter of claim 21. 
However, Fu fig 8 wherein: the multi-level converter is a boost converter.
Fu fig 9 teaches a circuit wherein: the multi-level converter is a boost converter. [fig 9].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Fu fig 8 power converter to a similar configuration as Fu’ fig 9 power converter in order to drive the circuit towards the desired output requirement. 


Allowable Subject Matter
Claims 25-27, 29-32, 35-36 and 39-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839